Exhibit 10.5

EXECUTION VERSION

ATLAS AIR WORLDWIDE HOLDINGS, INC.

ANNUAL INCENTIVE PROGRAM

FOR SENIOR EXECUTIVES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Adopted by Compensation Committee:  As of July 1, 2019

 

 

--------------------------------------------------------------------------------

 

ATLAS AIR WORLDWIDE HOLDINGS, INC.

ANNUAL INCENTIVE PROGRAM

FOR SENIOR EXECUTIVES

 

Section 1.  Purpose.

The purpose of the Program is to set forth certain terms and conditions
governing cash awards made under the Atlas Air Worldwide Holdings, Inc. (“AAWW”)
2018 Incentive Plan, as may be amended from time to time (the “Plan”). The
Program shall be treated for all purposes as a sub-plan or arrangement for the
grant of Cash Awards under the Plan. The Program shall be effective as of
January 1, 2019, and shall be applicable for the 2019 Program Year and
subsequent Program Years during the continuance of the Plan unless amended or
terminated by the Committee pursuant to Section 10. Capitalized terms not
defined herein shall have the meanings given in the Plan.  

Section 2.  Definitions.

Award

shall mean an opportunity to earn benefits under the Program.

Atlas

shall mean AAWW or its subsidiaries, as applicable.

Base Salary

shall mean an Eligible Employee’s actual base salary for the applicable period.

Board

shall mean the Board of Directors of AAWW.

Beneficiary

shall mean a Participant’s beneficiary designated pursuant to Section 8.

2.6.Cause shall mean (i) the Participant’s refusal or failure (other than during
periods of illness or Disability (as defined in the Plan)) to perform his or her
material duties and responsibilities to Atlas, (ii) the conviction or plea of
guilty or nolo contendere of the Participant in respect of any felony, other
than a motor vehicle offense, (iii) the commission of any act which causes
material injury to the reputation, business or business relationships of Atlas
including, without limitation, any material breach of written policies of Atlas
with respect to trading in securities, (iv) other acts of fraud in connection
with the Participant’s duties and responsibilities to Atlas, including, without
limitation, misappropriation, theft or embezzlement in the performance of the
Participant’s duties and responsibilities as an employee of Atlas, or (v) a
violation of any material Atlas policy, including, without limitation, a
violation of the laws against workplace discrimination.

2.7.Change in Control Good Reason shall mean (i) a material reduction in the
Participant’s duties and responsibilities from those of the Participant’s most
recent position with Atlas, (ii) a reduction of the Participant’s aggregate
salary, benefits and other compensation (including any incentive opportunity)
from that which the Participant was most recently entitled during Employment
other than in connection with a reduction as part of a general reduction
applicable to all similarly-situated employees of Atlas, or (iii) a relocation
of the Participant to a

1

 

 

 

--------------------------------------------------------------------------------

position that is located greater than 40 miles from the location of such
Participant’s most recent principal location of Employment with Atlas; provided,
however, that the Employee will be treated as having resigned for Change in
Control Good Reason only if he or she provides Atlas with a notice of
termination within 90 days of the initial existence of one of the conditions
described above, following which Atlas shall have 30 days from the receipt of
the notice of termination to cure the event specified in the notice of
termination and, if Atlas fails to so cure the event, the Participant must
terminate his or her Employment not later than 30 days following the end of such
cure period.

Code

shall mean the Internal Revenue Code of 1986, as amended from time to time.

Committee

shall mean the Compensation Committee of the Board.

Eligible Employee

shall mean any of the Chief Executive Officer, President and Executive Vice
Presidents of AAWW and such other Atlas senior executive officers as shall be
designated by the Committee.

2.11.Good Reason shall mean (i) a material reduction in the Participant’s annual
base salary, Target Bonus Percentage, or target long-term incentive award
opportunity, in each case as then in effect, or other material benefits provided
to officers of Atlas, except where such reduction is part of a general reduction
in salary or benefits by Atlas or (ii) a material reduction in the Participant’s
title or job responsibilities; provided, however, that a Participant shall be
treated as having resigned due to Good Reason only if he or she provides Atlas
with a notice of termination within 90 days of the initial existence of one of
the conditions described above, following which Atlas shall have 30 days from
the receipt of the notice of termination to cure the event specified in the
notice of termination and, if Atlas fails to so cure the event, the Participant
must terminate his or her Employment not later than 30 days following the end of
such cure period.

Participant



shall mean any Eligible Employee during such Eligible Employee’s period of
participation in the Program.

Program

shall mean this Atlas Air Worldwide Holdings, Inc. Annual Incentive Program for
Senior Executives, as it may be amended from time to time.

Program Year

shall mean the calendar year.

2.15.Retirement shall mean a termination of a Participant’s Employment with
Atlas by the Participant on or after the Participant (i) attains age fifty-five
(55) and has completed ten (10) years of service with Atlas, and (ii) has given
not less than three (3) months’ advanced written notice of such proposed
Retirement to the then current Chief Executive Officer of AAWW; provided,
however, that if such Participant is terminated by Atlas for Cause after
providing such advanced written notice, such termination shall not be considered
a Retirement, as defined herein.  Notwithstanding clause (ii) above, in the
event of a proposed Retirement of the then current Chief Executive Officer of
AAWW, he or she must give not less than six (6) months’ advance written notice
to the Board and a majority of the members of the Board (disregarding the Board
membership of the Chief Executive Officer of AAWW for these purposes) must
approve such retirement.

2.16.Termination of Service shall mean the date a Participant’s Employment
terminates.

2

 

 

 

--------------------------------------------------------------------------------

Section 3.  Administration.

The Program shall be administered by the Committee. The Committee shall have
full power and authority in its sole discretion to construe and interpret the
Program, establish and amend administrative regulations to further the purpose
of the Program, determine the extent to which Award payments have been earned by
virtue of satisfying the Financial Goal described in Section 5.3, determine
whether to reduce under Sections 5.3(b) through 5.3(e), to the extent that cost
control, the Service Reliability Goal (described in Section 5.3), Management
Business Objectives (“MBOs”) and any other Performance Criteria have not been
satisfied, the amount otherwise payable under Section 5.3, determine whether to
settle a portion of the Award in AAWW stock, and take any other action necessary
to administer the Program.  All decisions, actions, or interpretations of the
Committee shall be final, conclusive, and binding upon all Participants.  

Section 4.  Participation.

4.1

General. Each Eligible Employee shall participate in the Program if he or she is
employed as an Eligible Employee on the first day of the Program Year. An
individual who becomes an Eligible Employee during a Program Year but prior to
September 30 of the applicable year will participate only with respect to Base
Salary earned on and after the date he or she first becomes an Eligible
Employee.  

4.2

Change of Title/Position. If an Eligible Employee is promoted during a Program
Year such that his or her Base Salary, Target Bonus Percentage (as defined
below) and/or Maximum Bonus Percentage (as defined below) increases, (i) for the
portion of the Program Year prior to such promotion, the Award will be
calculated as set forth herein using (A) the Base Salary earned prior to the
effective date of such promotion, and (B) the Target Bonus Percentage and
Maximum Bonus Percentage applicable to the Eligible Employee’s title/position
prior to the effective date of such promotion, and (ii) for the portion of the
Program Year following such promotion, the Award will be calculated as set forth
herein using (A) the Base Salary earned on and after the effective date of such
promotion, and (B) the Target Bonus Percentage and Maximum Bonus Percentage
applicable to the Eligible Employee’s new title/position on and after the
effective date of such promotion.  

4.3

Other Compensation. Any determination by the Committee to provide incentive
compensation to an Eligible Employee other than as described in this Section 4
shall be treated as a separate award made outside the Program.

Section 5.  Determination of Awards.

5.1.Target Bonus Percentage. The “Target Bonus Percentage” shall mean the
following percentage of Base Salary for each Participant, as such percentages
may be increased by the Committee from time to time: (i) one hundred percent
(100%) of Base Salary for the Chief Executive Officer of AAWW, (ii) ninety
percent (90%) of Base Salary for Executive Vice Presidents who also hold the
title of President of Atlas Air, Inc. or Chief Executive Officer of Titan
Aviation Holdings, Inc., and (iii) eighty-five percent (85%) of Base Salary for
other Executive Vice Presidents.

3

 

 

 

--------------------------------------------------------------------------------

5.2.Maximum Bonus Award. The maximum bonus payable under an Award for each
Program Year will be the lesser of (i) the dollar limit set forth in Section
4(c) of the Plan, and (ii) the following percentage of Base Salary for each
Participant, as such percentages may be increased by the Committee from time to
time: (A) two-hundred percent (200%) of Base Salary for the Chief Executive
Officer of AAWW, (B) one-hundred eighty percent (180%) of Base Salary for
Executive Vice Presidents who also hold the title of President of Atlas Air,
Inc. or Chief Executive Officer of Titan Aviation Holdings, Inc., and (C)
one-hundred and seventy percent (170%) of Base Salary for other Executive Vice
Presidents (each, a “Maximum Bonus Percentage”).  

5.3.Performance Measures. Payment under an Award is conditioned upon achievement
of the threshold Financial Goal (as defined below), as described below. If the
threshold Financial Goal is achieved, the Award payment will be the Maximum
Bonus Percentage minus such adjustments, if any, as the Committee determines to
be appropriate to reflect levels of achievement with respect to the Financial
Goal (if such Financial Goal is achieved at a level below the maximum level)
and/or one or more of the other factors described below and/or such other
factors as shall be designated by the Committee.  

(a)Financial Goal. The financial goal is based on Atlas’s adjusted income from
continuing operations, net of taxes (“Adjusted Income”) as reported in Atlas’s
press release, as may be further provided in any exhibit to the Program (the
“Financial Goal”). For each Program Year, the threshold Adjusted Income level
(which must be met before any amounts will be payable under Awards), the maximum
Adjusted Income level, intermediate Adjusted Income levels, and the percentage
of each Participant’s target bonus award that will be deemed achieved at each
such profit level, will be determined by the Committee.

(b)Service Reliability Goal. The Committee may also reduce maximum Award
payments, if any, to reflect the level of achievement of such service
reliability goals as the Committee may determine for the Program Year (the
“Service Reliability Goal”).

(c)Management Business Objectives Adjustment. The Committee may also reduce
maximum Award payments, if any, to reflect the level of achievement of such
individual MBOs as the Committee may determine in the case of any Participant
for the Program Year.

(d)Effect of Corporate Transactions and other Exigencies. Without limiting the
generality of the foregoing, the Committee shall have the authority to identify
objectively determinable events (for example, but without limitation,
acquisitions or dispositions) which, if they occur, would have a material effect
on objective Performance Criteria applicable to Awards under the Program, and to
adjust such Performance Criteria in an objectively determinable manner to
reflect such events.  

Section 6.  Payment of Awards under this Program.

6.1.General. Subject to Section 6.4 and Section 7, a Participant will be
entitled to receive payment, if any, under an Award if the Participant is still
employed by Atlas on the last day of the Program Year for which the Award is
paid, unless in the period between the last day of

4

 

 

 

--------------------------------------------------------------------------------

the Program Year and any payout under the Program the Participant is terminated
by Atlas for Cause or the Participant terminates his or her Employment with
Atlas for any reason other than for Good Reason or by reason of a Retirement. A
Participant will receive an Award in the manner and at the times set forth in
this Sections 6.

6.2.Time of Payment. Any amount payable for an Award for a Program Year shall be
paid by Atlas within two weeks following certification by the Committee as to
achievement of the performance goals following the completion of the year-end
audit for the applicable Program Year, but in no event later than March 15 of
the year following the applicable Program Year.  

6.3.Form of Payment. All amounts payable for an Award shall be paid in cash or
AAWW stock, but AAWW stock may be used, if at all, only for the portion of the
Award that exceeds fifty percent (50%) of Base Salary.  

6.4.Termination of Employment.  

(a)In General. Except as provided otherwise in this Section 6.4 or Section 7, a
Participant whose Employment terminates for any reason prior to the last day of
the Program Year for which an Award is payable shall forfeit such Award.

(b)Termination Bonus Amount. For purposes of this Section 6.4, “Termination
Bonus Amount” shall mean a payment with respect to an Award for the Program Year
in an amount equal to, (A) in the event the Termination of Service occurs after
June 30 of the Program Year, the lesser of (1) the amount he or she would have
received if he or she was employed by Atlas on the last day of the Program Year
based upon actual company performance measured pursuant to the Plan (and
assuming for such purpose that his or her MBOs have been achieved at target), or
(2) his or her Target Bonus Percentage (such lesser amount, the “Full
Termination Bonus Amount”) or (B) in the event the Termination of Service occurs
prior to July 1 of the Program Year, the Full Termination Bonus Amount
multiplied by a fraction, the numerator of which is the number of days from the
commencement of the Program Year until such Termination of Service and the
denominator of which is 365.

(c)Death or Disability. In the event of a Participant’s Termination of Service
during a Program Year due to his or her death or Disability, the Participant
shall be entitled to receive the Termination Bonus Amount.  

(d)Involuntary Termination; Good Reason; Retirement. If a Participant’s
Employment terminates during a Program Year by reason of (i) an involuntary
termination by Atlas not for Cause, (ii) termination by the Participant for Good
Reason, or (iii) Retirement, the Participant shall be entitled to receive the
Termination Bonus Amount. Such payment shall be subject to all terms and
conditions of the Program, including without limitation the provisions of
Section 5 (relating to determination of the Award) and Section 6.2 (relating to
the time of payment of the Award).

(e)Relationship with Other Agreements. This Section 6.4 shall not apply to the
extent the rights of a Participant in such circumstances are governed by another

5

 

 

 

--------------------------------------------------------------------------------

agreement.    

Section 7.  Change in Control.

In the event of a Change in Control, payment with respect to an Award for the
Program Year in which such Change in Control occurred shall be an amount equal
to the greater of (a) the applicable Target Bonus Percentage and (b) actual
company performance measured pursuant to the Plan (such greater amount, the “CIC
Bonus Amount”). In the event a Participant’s Employment is terminated during a
Program Year in which a Change in Control occurs (i) following such Change in
Control by reason of (A) an involuntary termination by Atlas not for Cause, (B)
termination by the Participant for Change in Control Good Reason, (C)
Retirement, (D) death, or Disability; or, (ii) within six months prior to such
Change in Control, by Atlas not for Cause or by the Participant for Change in
Control Good Reason, in each case, instead of the treatment described in Section
6.4, such Participant shall be entitled to the CIC Bonus Amount (for the
avoidance of doubt, without proration). Such payment shall be subject to all
terms and conditions of the Program, including without limitation the provisions
of Section 5 (relating to determination of the Award) and Section 6.2 (relating
to the time of payment of the Award).

For purposes of this Program, “Change in Control” shall mean the occurrence of
any of the following:

 

(1)

any “person” (as used herein, as defined in Section 3(a)(9) of the Securities
Exchange Act of 1934 (the “Exchange Act”) and as used in Sections 13(d) and
14(d) thereof) or “group” (as used herein, as defined in Section 13(d) of the
Exchange Act), acquires ownership or beneficial ownership of AAWW securities
that, together with securities held by such person or group, constitutes more
than 50% of the total fair market value of the issued and outstanding shares or
the total voting power of AAWW;

 

(2)

any “person” or “group,” during the 12-month period ending on the date of the
most recent acquisition by such “person” or “group” acquires ownership of AAWW
securities that constitute 30% or more of the total fair market value of the
issued and outstanding shares or the total voting power of AAWW;

 

(3)

the replacement of a majority of members of AAWW’s Board of Directors during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of AAWW’s Board of Directors before the appointment or
election; or

 

(4)

the acquisition by a person or group, during the 12-month period ending on the
date of the most recent acquisition by such person or group, of assets from AAWW
that have a total gross fair market value equal to or more than 40% of the total
gross fair market value of all the assets of AAWW; or

 

(5)

the consummation of a complete liquidation or dissolution of AAWW.

For purposes of determining whether a Change in Control has occurred (i) shares
of AAWW received upon conversion of an option or warrant is considered to be an
acquisition of shares of AAWW and (ii) in the event the persons who were
beneficial owners of AAWW shares immediately prior to the consummation of a
merger, share exchange, business combination or other similar corporate
transaction continue to beneficially own, directly or indirectly, more than

6

 

 

 

--------------------------------------------------------------------------------

50% of total fair market value of the issued and outstanding shares or the total
voting power of AAWW (including a corporation or entity that, as a result of
such transaction, owns AAWW or all or substantially all of AAWW’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership immediately prior to such consummation of such
transaction, such transaction shall not constitute a Change in Control.  

 

Notwithstanding anything to the contrary herein, with respect to any amounts
payable hereunder that constitute deferred compensation for purposes of Section
409A, such payment or settlement may accelerate upon a Change in Control for
purposes of this Program only if such Change in Control also constitutes a
“change in control event” (as that term is defined at Section 1.409A-3(i)(5) of
the Treasury Regulations) (it being understood that vesting of amounts payable
hereunder may accelerate upon a Change in Control, even if payment of such
amounts may not accelerate pursuant to this sentence).

Section 8.  Beneficiary Designation.

8.1.Designation and Change of Designation. Each Participant shall file with
Atlas a written designation of one or more persons as the Beneficiary who shall
be entitled to receive the Award, if any, payable under the Program upon the
Participant’s death. A Participant may, from time to time, revoke or change his
or her Beneficiary designation without the consent of any prior Beneficiary by
filing a new designation with Atlas. The last such designation received by Atlas
shall be controlling; provided, however, that no designation, or change or
revocation thereof, shall be effective unless received by Atlas prior to the
Participant’s death, and in no event shall it be effective as of any date prior
to such receipt.

8.2.Absence of Valid Designation. If no such Beneficiary designation is in
effect at the time of a Participant’s death, or if no designated Beneficiary
survives the Participant, or if such designation conflicts with law, the
Participant’s estate shall be deemed to have been designated as the
Participant’s Beneficiary and shall receive the payment of the amount, if any,
payable under the Program upon his death. If Atlas is in doubt as to the right
of any person to receive such amount, Atlas may retain such amount, without
liability for any interest thereon, until the rights thereto are determined, or
Atlas may pay such amount into any court of appropriate jurisdiction and such
payment shall be a complete discharge of the liability of the Program and Atlas
therefor.

Section 9.  General Provisions.

9.1.Plan to be Unfunded. The Program is intended to constitute an unfunded
incentive compensation arrangement. Nothing contained in the Program, and no
action taken pursuant to the Program, shall create or be construed to create a
trust of any kind. A Participant’s right to receive an Award shall be no greater
than the right of an unsecured general creditor of Atlas. All Awards shall be
paid from the general funds of Atlas, and no special or separate fund shall be
established and no segregation of assets shall be made to assure payment of such
Awards. There shall not vest in any Participant or Beneficiary any right, title,
or interest in and to any specific assets of Atlas.

9.2.Section 409A of the Code. Awards under the Program are intended to be exempt
from the requirements of Section 409A of the Code and shall be construed and
administered accordingly. Notwithstanding anything to the contrary in the
Program, neither Atlas, nor any

7

 

 

 

--------------------------------------------------------------------------------

affiliate, nor the Committee, nor any person acting on behalf of Atlas, any
affiliate, or the Committee, shall be liable to any Participant or to the estate
or beneficiary of any Participant or to any other holder of an Award by reason
of any acceleration of income, or any additional tax, asserted by reason of the
failure of an Award to satisfy the requirements of Section 409A or by reason of
Section 4999 of the Code; provided, that nothing in this Section 9.2 shall limit
the ability of the Committee or Atlas to provide by separate express written
agreement with a Participant for a gross-up payment or other payment in
connection with any such tax or additional tax.

9.3.Rights Limited; Conflicts. Nothing contained in the Program shall give any
Eligible Employee the right to continue in the Employment of Atlas, or limit the
right of Atlas to discharge an Eligible Employee. If there is a conflict between
this Program and another senior executive employment program or arrangement,
such other program or arrangement shall control.

9.4.Governing Law. The Program shall be construed and governed in accordance
with the laws of the State of New York.  

9.5.Taxes. There shall be deducted from all amounts paid under the Program all
federal, state, local and other taxes required by law to be withheld with
respect to such payments.

Section 10.  Amendment, Suspension, or Termination.

Except with respect to 6.4(d) for any Program Year in effect, the Committee
reserves the right to amend, suspend, or terminate the Program at any time.

 

Section 11.   Awards Subject to Clawback

Pursuant to AAWW’s Executive Compensation Clawback Policy, as the same is in
effect following its adoption by the Board and as may be subsequently amended
from time to time (the “Clawback Policy”), by his or her acceptance of an Award
under the Program, the Participant agrees that the Committee may withhold, and
participant will forfeit, compensation otherwise payable under an Award or seek
recovery from, and the participant agrees to repay, compensation previously paid
under an Award, as the case may be, as provided by the Clawback Policy, or to
the extent required to comply with applicable law.

 

8

 

 

 